Citation Nr: 1700392	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  11-09 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for depressive disorder, not otherwise specified, to include the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

G. Wasik, Counsel










INTRODUCTION

The Veteran had active duty service from July 1989 to April 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Roanoke, Virginia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In a statement dated in September 2010, the Veteran argues that his "treating psychiatrist" determined that his mental disorder caused major impairment and that an increased rating should be based on this evidence.  The Veteran wrote that Ann Freeman, Ph.D., and Louise Glogau, MA, LPA, from Psychological Consulting Services had been providing mental health treatment to the Veteran for two years which included a long and ongoing clinical relationship.  Associated with the claims file is a September 2009 report of a psychological evaluation conducted by Psychological Consulting Services which includes the opinion that the Veteran's mental disorder caused him to be unemployable.  The only other medical record from Psychological Consulting Services is a letter dated in March 2010 which provides a current evaluation and treatment note from January 2010.  No other medical records from Psychological Consulting Services have been associated with the claims file.  It is not apparent to the Board if the Veteran continued to receive treatment from this facility.  The Board finds attempts must be made to obtain the complete treatment records (not just the most recent treatment record) of all treatment the Veteran received from Psychological Consulting Services.  

The record from Psychological Consulting Services includes the opinion that the Veteran is unemployable due to his service connected mental health disorder.  As such the issue of entitlement to TDIU has been raised.  The last time the Veteran's service connected disabilities had been evaluated by VA for compensation and pension purposes was at least six years prior.  The Veteran's employment history is unknown.  The Board finds that a VA examination is required to determine the current extent of impairment associated with the Veteran's service connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  The Board is particularly interested in the complete treatment records (not just the most recent record) of any treatment the Veteran received from Psychological Consulting Services.  

2.  Ask the Veteran to provide a detailed report of his employment and education history; provide him with the appropriate form.  

3.  Then, the RO or the AMC should arrange for the Veteran to be scheduled for VA examinations by an examiner or examiners with sufficient expertise to ascertain the current severity and manifestations of his service connected disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner or examiners, and any indicated studies should be performed.  The RO or the AMC should ensure that the examiner or examiners provides all information required for rating purposes.  The examiner or examiners should comment on the effect of the Veteran's service connected disabilities and his ability to obtain and to maintain gainful employment.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the claim for an increased rating for depressive disorder not otherwise specified as well as the claim of entitlement to TDIU.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to any final outcome warranted.



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




